
	
		II
		110th CONGRESS
		1st Session
		S. 2018
		IN THE SENATE OF THE UNITED STATES
		
			September 5, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To allow the Department of Housing and Urban Development
		  to better serve persons with limited proficiency in the English language by
		  providing technical assistance to recipients of Federal funds.
	
	
		1.Access to HUD programs for
			 persons with limited English proficiency
			(a)HUD
			 responsibilitiesTo allow the Department of Housing and Urban
			 Development to better serve persons with limited proficiency in the English
			 language by providing technical assistance to recipients of Federal funds, the
			 Secretary of Housing and Urban Development shall take the following
			 actions:
				(1)Task
			 forceWithin 90 days after the date of enactment of this Act,
			 convene a task force comprised of appropriate industry groups, recipients of
			 funds from the Department of Housing and Urban Development (in this section
			 referred to as the Department), community-based organizations
			 that serve individuals with limited English proficiency, civil rights groups,
			 and stakeholders, which shall identify a list of vital documents, including
			 Department and certain property and other documents, to be competently
			 translated to improve access to federally conducted and federally assisted
			 programs and activities for individuals with limited English proficiency. The
			 task force shall meet not less frequently than twice per year.
				(2)TranslationsWithin
			 6 months after identification of documents pursuant to paragraph (1), produce
			 translations of the documents identified in all necessary languages and make
			 such translations available as part of the library of forms available on the
			 website of the Department and as part of the clearinghouse developed pursuant
			 to paragraph (4).
				(3)PlanDevelop
			 and carry out a plan that includes providing resources of the Department to
			 assist recipients of Federal funds to improve access to programs and activities
			 for individuals with limited English proficiency, which plan shall include the
			 elements described in paragraph (4).
				(4)Housing
			 information resource centerDevelop and maintain a housing
			 information resource center to facilitate the provision of language services by
			 providers of housing services to individuals with limited English proficiency.
			 Information provided by such center shall be made available in printed form and
			 through the Internet. The resources provided by the center shall include the
			 following:
					(A)Translation of
			 written materialsThe center
			 may provide, directly or through contract, vital documents from competent
			 translation services for providers of housing services.
					(B)Toll-free
			 customer service telephone numberThe center shall provide a
			 24-hour toll-free interpretation service telephone line, by which recipients of
			 funds of the Department and individuals with limited English proficiency
			 may—
						(i)obtain information
			 about federally conducted or federally assisted housing programs of the
			 Department;
						(ii)obtain assistance
			 with applying for or accessing such housing programs and understanding Federal
			 notices written in English; and
						(iii)communicate with
			 housing providers, and learn how to access additional language services.
						The
			 toll-free telephone service provided pursuant to this subparagraph shall
			 supplement resources in the community identified by the plan developed pursuant
			 to paragraph (3).(C)Document
			 clearinghouseThe center shall collect and evaluate for accuracy
			 or develop, and make available, templates and documents that are necessary for
			 consumers, relevant industry representatives, and other stakeholders of the
			 Department, to access, make educated decisions, and communicate effectively
			 about their housing, including—
						(i)administrative and
			 property documents;
						(ii)legally binding
			 documents;
						(iii)consumer
			 education and outreach materials;
						(iv)documents
			 regarding rights and responsibilities of any party; and
						(v)remedies available
			 to consumers.
						(D)Study of language
			 assistance programsThe
			 center shall conduct a study that evaluates best-practices models for all
			 programs of the Department that promote language assistance and strategies to
			 improve language services for individuals with limited English proficiency. Not
			 later than 18 months after the date of the enactment of this Act, the center
			 shall submit a report to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives, which shall provide recommendations for implementation,
			 specific to programs of the Department, and information and templates that
			 could be made available to all recipients of grants from the Department.
					(E)Cultural and
			 linguistic competence materialsThe center shall provide
			 information relating to culturally and linguistically competent housing
			 services for populations with limited English proficiency.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsection (a).
			(c)ReportNot
			 later than 6 months after the date of the enactment of this Act, and annually
			 thereafter, the Secretary of Housing and Urban Development shall submit a
			 report regarding its compliance with the requirements under subsection (a) to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representative.
			
